Citation Nr: 1008944	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-18 633A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected disabilities.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In November 2005 the Board remanded 
the issue of entitlement to service connection for vertigo 
for further development.  

In the November 2005 decision, the Board also denied an 
increased initial disability rating for the Veteran's 
service-connected PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a February 2008 memorandum decision, 
vacated the Board's November 2005 decision that denied an 
increased initial disability rating for PTSD, and remanded 
the case for readjudication consistent with the Court's 
decision.  

In a subsequent June 2009 decision, the Board assigned a 100 
percent disability rating for the Veteran's PTSD, and again 
remanded the issue of entitlement to service connection for 
vertigo for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective evidence of vertigo is not shown and any 
currently diagnosed dizziness is not etiologically linked to 
the Veteran's service, any incident therein or to his 
service-connected disabilities.


CONCLUSION OF LAW

Vertigo was not incurred in active military service and is 
not a result of service-connected disability.  38 U.S.C.A. 
§§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for vertigo, to include as secondary to service 
connected disabilities, the Board observes that the RO issued 
VCAA notice to the Veteran in February 2002, June 2004 and 
March 2006 letters which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The March 2006 
letter also informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The February 2002 VCAA notice was 
issued prior to the December 2002 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the Veteran's service treatment records are not on file and 
the National Personnel Records Center (NPRC), in September 
1979, verified that there are no service treatment records 
available for this Veteran.  The Veteran was notified at the 
time that his service treatment records were unavailable.  In 
cases where a veteran's service treatment records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  VA medical treatment records and evaluations are of 
record, as well as private treatment records, and the 
Veteran's written contentions regarding the circumstances of 
his vertigo, and these records were reviewed by both the RO 
and the Board in connection with the Veteran's claim.  

With respect to the VA compensation examinations provided the 
Veteran in June 2001, March 2004, October 2008 and September 
2009, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the Board finds that the June 
2001, March 2004, and October 2008 VA examinations were not 
adequate because it appears that the physicians' opinions did 
not adequately address whether the Veteran's vertigo was 
etiologically related to his service-connected disabilities 
in its rationale.  However, as a result of the November 2005 
and June 2009 remands, the Board obtained a September 2009 VA 
examination report providing an opinion regarding whether the 
Veteran had a current diagnosis of vertigo and whether his 
dizziness was etiologically related to his service, any 
incident therein or to his service-connected disabilities.  
That opinion was based on a review of the Veteran's claims 
files, which included his private treatment records, and VA 
treatment records.  The examiner outlined the Veteran's 
history and gave an opinion based on the pertinent evidence 
of record.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran and his representative contend that he currently 
has vertigo either as a result of a traumatic concussion or 
perforated eardrums he suffered in service.  Alternatively, 
the Veteran contends that his vertigo is either the proximate 
result of his service-connected bilateral hearing loss and 
tinnitus or is aggravated by such.  As noted above, when a 
veteran's service treatment records are unavailable, VA's 
duty to assist and the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. 
Derwinski, supra.; see also Moore (Howard) v. Derwinski. 1 
Vet. App. 401, 404 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Section 1154(b) does not establish service 
connection for a combat veteran; rather, it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service (provides a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred in or aggravated by 
service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) 
(under 38 U.S.C.A. § 1154(b), a combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service).  The 
Board notes that the Veteran was awarded the Combat Infantry 
Badge in addition to receiving the Purple Heart medal for his 
service in Vietnam.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he sustained a 
traumatic concussion and perforation of his eardrums during 
his service in Vietnam.  Charles v. Principi, 16 Vet. App. 
370 (2002) (finding the veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, as a layman without proper medical training and 
expertise, the Veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for vertigo, to include as secondary to service-
connected disabilities.  As indicated above, the Veteran's 
service treatment records are unavailable, and efforts to 
obtain other corroborating service records have yielded no 
results.  However, even assuming, without deciding, that he 
did sustain a concussion and/or perforation of his eardrums 
in service, the preponderance of the competent evidence of 
record does not indicate that the Veteran has a current 
diagnosis of vertigo, or that any currently diagnosed 
dizziness is etiologically related to his service, any 
incident therein or to his service-connected bilateral 
hearing loss and tinnitus.  Although VA and private treatment 
records, dated as early as February 2000 note the Veteran's 
current complaints of dizziness, show intermittent diagnoses 
of vertigo, and an abnormal ENG test in June 2000 indicates a 
diagnosis of possible peripheral vestibular pathology, after 
further testing, the objective medical evidence of record 
does not show any currently diagnosed vertigo.  In this 
respect, the June 2001 VA examiner, after examining the 
Veteran, specifically found that immittance testing revealed 
normal middle ear function in both ears and indicated that 
the Veteran should be evaluated by a medical physician to 
determine if his dizziness was due to specific events in the 
military.  Likewise, the October 2008 VA examiner, while 
indicating a diagnosis of vertigo, specifically noted that 
vestibular testing did not indicate any weakness in the inner 
ear balance system.  Finally, the September 2009 VA examiner, 
also after examining the Veteran and reviewing his claims 
files, found no evidence of vertigo, noting that the Veteran 
had normal VNG testing in October 2008.  The examiner noted 
that it was a normal evaluation for ear disease and concluded 
that no vertigo was found.  Despite several treatment records 
indicating diagnoses of vertigo, and earlier June 2000 
abnormal test results, the Board finds more probative, that 
subsequent specific testing for any inner ear balance 
weakness or vestibular pathology has been negative.  The 
Board also finds the September 2009 VA examiner's opinion 
that the Veteran does not currently have vertigo to be more 
probative than the treatment records and even the October 
2008 examiner's diagnosis, as the September 2009 VA examiner 
provided rationale for his opinion after reviewing all the 
evidence of record, and examining the Veteran, noting the 
specific findings supporting his conclusion.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran 
currently has vertigo.

Likewise, although an April 2003 VA neurology service note 
notes the Veteran's history of having "blown out" both his 
eardrums in Vietnam and opines that if this is the case, his 
trouble with intermittent vertigo could be service-connected 
and the Veteran has been diagnosed with dizziness, the Board 
finds that the preponderance of the evidence is against 
service connection for any diagnosed dizziness.  Initially, 
the Board observes that while the Veteran gives various 
histories of when his dizziness first had its onset, VA 
treatment records do not show treatment for any complaints of 
dizziness until February 2000.  The earliest competent 
medical evidence of any treatment for complaints of dizziness 
is February 2000 VA treatment record, at least 32 years after 
his discharge from service.  Because the earliest competent 
medical evidence of a diagnosed dizziness is the February 
private treatment record, 32 years after his discharge, the 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the Veteran's 
disability and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of objective medical evidence showing 
that the Veteran's currently diagnosed dizziness was first 
manifested during service or within close proximity thereto, 
the medical evidence of record does not etiologically link 
his current dizziness to his service or any incident therein, 
or to his service-connected bilateral hearing loss and 
tinnitus.  In this respect, although several VA treatment 
records specifically note the Veteran's history of dizziness 
and vertigo, the examiners did not actually etiologically 
link his current dizziness to his service or any incident 
therein, and merely noted his stated history.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Likewise, although the April 2003 VA treatment record 
indicates that if the Veteran's history is accurate, the 
trouble with intermittent vertigo "could be service-
connected," generally statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to establish service connection.  Watai v. 
Brown, 9 Vet. App. 441 (1996); Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In Obert v. Brown, the Court held that a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).  Finally, several treatment 
records, including those dated in February 2000, December 
2002 and April 2003, appear to also link the Veteran's 
episodes of dizziness and reported vertigo to chest pain and 
possible cardiac origin, mild generalized encephalopathy and 
a probable old small lacunar infarction in the medial left 
thalamus.  

In contrast, the October 2008 VA examiner opines that the 
Veteran's diagnosed vertigo was not related to his service-
connected bilateral hearing loss or tinnitus and the 
September 2009 VA examiner found the Veteran's diagnosed 
chronic dizziness was less likely than not related to either 
his service-connected disabilities or to his active duty 
military service.  In rendering these opinions, the examiners 
note medical documentation of the Veteran's complaints of 
dizziness, as well as associated episodes of syncopes, and 
abnormal MRI findings.  The September 2009 VA examiner 
specifically noted that the nature and pattern of the 
Veteran's currently described dizziness did not classically 
fit with an inner ear etiology and in view of the late onset, 
nature of the dizziness and normal ENG in October 2008, 
opined that the Veteran's dizziness was not causally related 
to or aggravated by his service-connected disabilities.  The 
examiner further opined that the Veteran's dizziness was less 
likely than not related to his active duty service.  
Therefore, the examiner finds it unlikely that the Veteran's 
currently diagnosed dizziness is related to his service.  The 
Board finds the October 2008 and September 2009 VA examiners' 
opinions more probative than the treatment records merely 
noting the Veteran's history, as the examiners' opinions were 
based on a review of the Veteran's claims files and the 
examiners provided thorough rationale for their opinions that 
incorporated the Veteran's post-service treatment records as 
well as his reported history.  Likewise, the Board finds the 
October 2008 and September 2009 opinions more probative than 
the April 2003 VA treating physician's speculative opinion.  

Although the Veteran believes he currently has vertigo and/or 
dizziness either as a result of his service or his service-
connected disabilities, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for vertigo, to include as secondary to service-
connected disabilities, must be denied.


ORDER

Service connection for vertigo, to include as secondary to 
service-connected disabilities, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


